PER CURIAM.
The defendants-appellees have moved to dismiss an appeal taken by the State of Florida pursuant to § 924.071 Fla.Stat. F.S.A. from an order suppressing a quantity of marijuana found in the possession of the defendants.
It is the appellees’ contentions that the appeal should be dismissed because § 924.-071, supra, accords the State of Florida unilateral right to prosecute a pretrial appeal from an order “quashing the search warrant or suppressing evidence obtained by search and seizure or suppressing a confession or admission made by the defendant”. Appellees argue that in conferring said right upon the State of Florida, but not upon the defendant, the state denies to the defendant due process of law, equal protection of the law and the right to a speedy trial.
We find appellees’ contentions to be without substantial merit; therefore, the motion to dismiss the appeal is denied.
Denied.